Citation Nr: 1035794	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-26 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 
1964.  He had subsequent service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

The Veteran had two claims files, one under a claim number and 
one under his social security number.  These files were merged 
after the last decision on these claims by the RO.  The Veteran 
has also submitted additional evidence.  The Veteran has waived 
initial RO consideration of the evidence not considered by the 
RO.  See 38 C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in an artillery unit during service, and 
exposure to noise is conceded. 

2.  There is no competent evidence of a hearing loss disability 
for many years after the Veteran's service, and the only 
probative opinion to address the question of whether there exists 
a nexus between in-service noise exposure and the Veteran's 
current hearing loss disability is adverse to the claim.

3.  The Veteran reports that he experienced buzzing and ringing 
in his ears in service and on and off since then. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).

2.  The criteria for establishing service connection for tinnitus 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

In light of the fully favorable determination on the issue of 
entitlement to service connection for tinnitus, no further 
discussion of VCAA compliance is necessary for that issue.

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2006 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his claim 
for service connection for bilateral hearing loss, as well as 
what information and evidence must be submitted by the Veteran 
and what information and evidence will be obtained by VA.  The 
letter advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
private treatment records, and hearing testimony.  The Veteran 
reported having 2 post service hearing tests before filing this 
claim, both in connection with a carpenter's union.  In April 
2010, the Veteran's wife reported that the Veteran contacted the 
union and was told the records were destroyed.  VA has no further 
obligation to obtain these records.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for a 
VA examination.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he was exposed to significant noise 
during service from artillery, rifle, and machine gun fire.  The 
Veteran's service records show that he was in communications and 
served in an artillery unit.  Exposure to noise during service is 
conceded.  

The Veteran reports that he has had a progressive hearing loss 
that he noticed during service.  He also reports buzzing and 
ringing in his ears on and off since service.  Currently, the 
buzzing and ringing occur nightly.  

After service, the Veteran worked on a farm, for a company that 
made food machines, and then in construction.  He was sometimes 
subjected to loud noises during these jobs.  The Veteran's wife 
testified that when they began dating in 1970 she noticed that 
the Veteran had problems hearing.

Service treatment records show no complaint, treatment, or 
diagnosis of hearing loss or tinnitus.  At separation, the 
Veteran's hearing was recorded as normal, with pure tone 
thresholds of zero at the measured frequencies.  The Veteran 
asserts that he does not remember having a hearing examination at 
separation, and his representative has alluded that the examiner 
who filled in the hearing loss chart on the Veteran's separation 
examination may have filled in zeros without doing a hearing 
test.  In a report of medical history, the Veteran denied ear, 
nose, and throat trouble.  

The Veteran was afforded a VA audiological examination in January 
2007.  Test results showed a bilateral sensorineural hearing loss 
disability for VA purposes.  The Veteran was also diagnosed with 
bilateral tinnitus.  The Veteran reported a history of noise 
exposure while serving in the military; specifically, he reported 
being exposed to artillery fire.  As a civilian he was exposed to 
farm equipment and he worked as a carpenter.  The Veteran 
reported difficulty understanding speech, especially in noise, 
for 25 years.  He reported recurrent, bilateral tinnitus 
occurring 1 to 2 times per month for 20 years.  He was unsure how 
long the tinnitus lasted.  The examiner opined that it is less 
likely than not that the Veteran's hearing loss was due to 
military noise exposure.  He based this opinion on the fact that 
the audiometric records indicated normal hearing when the Veteran 
was discharged from the military.  The examiner also opined that 
it is less likely than not that the Veteran's tinnitus was due to 
military noise exposure.  He based this opinion on the fact that 
the reported date of onset of tinnitus did not coincide with the 
Veteran's dates of military service.

I. Tinnitus

In this case, a VA examiner has opined that the Veteran's 
tinnitus is not related to noise exposure during service.  This 
opinion is based on the Veteran's report that he had tinnitus for 
20 years prior to the examination, which would not place the 
onset of tinnitus during service.  However, at his hearing, the 
Veteran testified that the ringing and buzzing in his ears 
started during service.  He explained that when he told the VA 
examiner that he had tinnitus for 20 years, he meant that he was 
told 20 years ago that he had tinnitus and not that the symptoms 
first began then.    

The Veteran is competent to provide testimony as to having some 
degree of tinnitus during service and that such continued 
thereafter.  Charles v. Principi, 16 Vet. App. 370 (2002) 
(regarding lay testimony of tinnitus); see also, e.g., Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to 
report symptoms because this requires only personal knowledge, 
not medical expertise, as it comes to him through his senses).  
Recently, a diagnosis of tinnitus was made after a VA 
examination.  Given the above, and with reasonable doubt resolved 
in favor of the Veteran, the Board finds that entitlement to 
service connection for tinnitus is warranted.  

II. Hearing Loss

In this case, in-service noise exposure is shown and audiometric 
testing shows current bilateral hearing loss disability.  Thus, 
the remaining question is whether the current hearing loss is 
related to the in-service noise exposure.  

Hearing loss is not shown during service, to include on 
audiometric testing at separation.  The Veteran suggests that he 
did not have a hearing test at separation and that the test 
results on his separation examination report were simply filled 
in without testing.  There evidence does not support such a 
finding.  The Board notes that the block pertaining to 
audiometric testing results was left blank on the entrance 
examination, suggesting that no testing was done.  The same block 
on the separation examination was filled in, indicating that 
audiometric testing occurred and the values were reported.  The 
Board finds the separation examination reflecting results of an 
audiometric test to be more probative and credible that such 
testing occurred than the Veteran's recollection of events 
occurring 40 years previously.  Moreover, the Board notes that 
the Veteran specifically denied having ear problems on the Report 
of Medical History accompanying the separation examination.  

Further, after a review of the evidence, including the Veteran's 
contentions, the report of in- and post-service noise exposure, 
and the medical evidence, a VA examiner opined that the Veteran's 
current hearing loss is not related to his military service.  
There is no medical opinion to the contrary.

The Board acknowledges that the Veteran reports that he suffered 
from hearing loss since service and that such loss is due to 
noise exposure therein.  The Board also recognizes the testimony 
of his wife that he appeared to have hearing loss when she met 
him, approximately 6 years after his discharge from active 
service.  However, it is now well established that lay persons 
without medical training, such as the Veteran and his wife, are 
not competent to opine on matters requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms but 
not to provide medical diagnosis).  In this regard, the presence 
of hearing loss requires medical testing to determine, as does 
the etiology of hearing loss.  Hearing loss was not noted in 
service and the first clinical evidence of such in the record is 
in 2007, approximately 40 years after service.  Regardless, 
whether symptoms he experienced in service or following service 
are in any way related to his current hearing loss requires 
medical expertise to determine.  See Clyburn v. West, 12 Vet. 
App. 296, 301 (1999) ("Although the veteran is competent to 
testify to the pain he has experienced since his tour in the 
Persian Gulf, he is not competent to testify to the fact that 
what he experienced in service and since service is the same 
condition he is currently diagnosed with.").  On this point, the 
only probative opinion is that of the VA examiner, who indicated 
the Veteran's current hearing loss was less likely than not 
related to noise exposure in service. 

In sum, the Board finds that the preponderance of the competent 
and probative evidence indicates that bilateral hearing loss was 
not shown in service or for many years thereafter, and the most 
competent and probative evidence fails to link it to service.  
Accordingly, service connection for bilateral hearing loss is not 
warranted. 

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is granted.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for service connection for a low back disorder.

The Veteran testified that he injured his back during service 
when he jumped out of a helicopter and landed incorrectly while 
carrying a radio.  He reported seeking treatment on two occasions 
during service.  Service treatment records show that the Veteran 
complained of a sore back in November 1964; a diagnosis was not 
rendered at that time.  At the Veteran's November 1964 separation 
examination, which was performed 2 weeks after his report of a 
sore back, clinical evaluation of the spine was normal.  The 
Veteran's wife testified that when they began dating in 1970 she 
noticed that the Veteran had problems with his back.  A  March 
1978 treatment record shows a herniated nucleus pulpous at L5-S1.  
VA diagnostic testing in 2005 revealed disc disease and disc 
bulge at L5-S1.  

In light of the evidence showing in-service complaints of a sore 
back, a current back disability, and suggestion of back 
complaints beginning in service and continuing to the present, 
the Board finds that a VA examination to determine the nature and 
etiology of any current low back disability is warranted.  
38 C.F.R. § 3.159(c)(4).


Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2009) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2009) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.

The Veteran testified about treatment he received for his back at 
VA facilities throughout the years.  He stated that when he was 
at the VA Medical Center (MC) in Bay Pines, Florida in 1968 for 
treatment of his hemorrhoids, he was asked about his back and 
stated that his back was alright at that time.  He also reported 
going to the VAMC in Gainesville, Florida for back pain around 
1975.  He checked in for treatment but was never seen.  Finally, 
the Veteran reported treatment at the Ocala, Florida Community 
Based Outpatient Clinic (CBOC) in 1975 or 1976.  On remand, these 
records should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Request treatment records from the Bay 
Pines VAMC for the year of 1968, the 
Gainesville VAMC for the year of 1975, and 
the Ocala VA CBOC for the years 1975 and 
1976.  

If after continued efforts to obtain any of 
these records it is concluded that it is 
reasonably certain that they do not exist or 
further efforts to obtain the records would 
be futile, the claims file should be 
annotated as such and the Veteran so 
notified.  



2.  After the above has been accomplished, 
schedule the Veteran for a VA orthopedic 
examination to determine the nature of any 
current low back disability to include a 
herniated disc at L5-S1, and to obtain an 
opinion as to whether such is possibly 
related to service.  The claims folder should 
be made available to and be reviewed by the 
examiner in conjunction with the examination.  
All necessary tests should be conducted and 
the results reported.  Following review of 
the claims file and examination of the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current disability of the 
low back arose during service or is otherwise 
related to service.  A rationale for all 
opinions expressed should be provided.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


